Aldis, J.
The court admitted the evidence — not to contradict or vary the legal construction of the deed. On the contrary the jury were told that such parol agreement between the parr ties could not have that effect; that by the deed the plaintiffs had the legal title to possession of the farm and to the crops,
*482But the evidence was admitted as tending to show, in connection with the other evidence in the case, that the defendant’s possession of the farm and use of the crops were by the license and assent of the plaintiffs.
The defendant’s evidence proved that she remained in possession of the farm from July till October, — almost the entire season for cultivating the land, — that she cultivated and harvested the crops and had the exclusive use of the farm — that the plaintiffs lived in the immediate vicinity, knew what she was doing, never made any objection till about the time this suit was brought, (in October), and admitted her right to remain in possession and take the crops, and proposed to buy a part of the hay of her. This it is admitted tends to show the assent and license of the plaintiffs to the acts now claimed by them to be torts.
We think proof, that the plaintiffs at the time they took their deed of the defendant, agreed that she might so remain and take the crops, tends strongly to show their assent to such her subsequent acts and strengthens materially the other evidence to- establish their assent.
It does not seem to us that it is material to show that such assent or license was given after the deed was made. If given before, add in contemplation of obtaining the title, it operates to justify the party who, in faith of it, acts upon it. The party who gives the license, or makes the agreement which in law operates as a license, may perhaps revoke it — if he revoke before the other has acted upon it so far as to make a revocation of it unjust. But if he does not revoke and the other with his knowledge acts under it, the acts so done are clearly justifiable under the agreement or assent so given to them. Clearly the agreement may well be proved — not as being in conflict with his rights as owner under the deed, but as being consistent with such rights, and an act done in the exercise of them and in contemplation of their accruing. This was the view taken by the county court, and we think was right. The authorities cited by the plaintiffs’ counsel only establish the position which the court below fully recognized, that the plaintiffs had by the deed the legal title' to the crops.
Judgment affirmed,